Lahtinen, J.
Appeal from a judgment of the Supreme Court (LaBuda, J.), entered October 27, 2009 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner claims that the denial of his request for parole release constituted the breach of an express or implied contract created by the provisions of Department of Correctional Services form 3617. As we have previously held, form 3617 does not give rise to a contractual obligation, and Supreme Court properly dismissed the petition (see People ex rel. St. Pierre v Cunningham, 73 AD3d 1310, 1310-1311 [2010]; People ex rel. Perez v Cunningham, 73 AD3d 1307, 1308 [2010]; People ex rel. Germenis v Cunningham, 73 AD3d 1297, 1298 [2010]).
Rose, J.P., Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.